    8:20-cr-00164-RFR-MDN Doc # 25 Filed: 07/16/20 Page 1 of 1 - Page ID # 41



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiffs,                                          8:20CR164

         vs.
                                                                                 ORDER
 JA'HVONT PAYNE,

                          Defendant.


        This matter is before the court on the request of the government made at the co-defendant’s Initial
Appearance on June 24, 2020 to declare this case as complex and to adjust the discovery and pretrial
motions deadline. Defendant Ja’hvont Payne agrees to the request. The court finds from the
representations by counsel for the parties that this case is so unusual and so complex due to the nature of
the prosecution, the existence of novel questions of fact and law, and the amount of discovery, it would be
unreasonable to expect adequate preparation for pretrial proceedings or for the trial within the time limits
established by the Speedy Trial Act. See 18 U.S.C. § 3161(h)(7)(B)(ii).
        IT IS ORDERED:
        1. The government shall provide Rule 16 discovery no later than August 3, 2020. A Status
Conference is set for 8/31/2020 at 1:00 PM in Courtroom 6, Roman L. Hruska Federal Courthouse, 111
South 18th Plaza, Omaha, NE before Magistrate Judge Michael D. Nelson to set further progression
deadlines.
        2. The ends of justice have been served by granting such request and outweigh the interests of the
public and the defendants in a speedy trial. The additional time arising as a result of the granting of the
motion, i.e., from July 7, 2020, through August 31, 2020, shall be deemed excludable time in any
computation of time under the requirement of the Speedy Trial Act for the reason counsel require
additional time to adequately prepare the case, taking into consideration due diligence of counsel, and the
novelty and complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

        Dated this 16th day of July, 2020.

                                                           BY THE COURT:

                                                           s/ Susan M. Bazis
                                                           United States Magistrate Judge
